                   Case 19-51074-JKS             Doc 23         Filed 04/21/21       Page 1 of 4




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                                                       Chapter 11

WOODBRIDGE GROUP OF COMPANIES, LLC,                                          Case No. 17-12560 (JKS)
et al.,1
                                                                             (Jointly Administered)
                            Remaining Debtors.

MICHAEL GOLDBERG, in his capacity as Liquidating
Trustee of the WOODBRIDGE LIQUIDATION RUST,                                  Adv. Proc. No.: 19-51074 (JKS)

                            Plaintiff,                                       Ref. Docket No. 22
         vs.
ARBUCKLE MANAGEMENT LLC, an Indiana limited
liability company,

                            Defendant.


                                          AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

SHARNA WILSON, being duly sworn, deposes and says:

1. I am employed as a Case Manager by Epiq Class Action and Claims Solutions, Inc., located
   at 777 Third Avenue, New York, New York 10017. I am over the age of eighteen years and
   am not a party to the above-captioned action.

2. On April 19, 2021, I caused to be served the “Notice of Voluntary Dismissal of Adversary
   Proceeding,” dated April 19, 2021 [Docket No. 22], by causing true and correct copies to be
   enclosed securely in separate postage pre-paid envelopes and delivered via first class mail to
   the parties listed on the annexed Exhibit A.




1         The Remaining Debtors and the last four digits of their respective federal tax identification number are as
          follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1,
          LLC (0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks,
          California 91423.




                                                          -1-
              Case 19-51074-JKS        Doc 23       Filed 04/21/21     Page 2 of 4




3. The envelope utilized in the service of the foregoing contained the following legend:
   LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                                     /s/ Sharna Wilson
                                                                     Sharna Wilson

 Sworn to before me this
 20th day of April, 2021
 /s/ Panagiota Manatakis
 Notary Public, State of New York
 No. 01MA6221096
 Qualified in Queens County
 Commission Expires April 26, 2022




                                              -2-
Case 19-51074-JKS   Doc 23     Filed 04/21/21   Page 3 of 4




                    EXHIBIT A




                         -3-
Case 19-51074-JKS   Doc 23   Filed 04/21/21   Page 4 of 4
